—In a matrimonial action in which the parties were divorced by judgment dated August 21, 1990, the defendant former wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Leis, J.), dated July 31, 1998, as denied her motion to vacate the judgment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to vacate the judgment of divorce on the ground of newly-discovered evidence (see, CPLR 5015 [a] [2]; S.A.B. Enters. v Stewart’s Ice Cream Co., 242 AD2d 845). The so-called newly-discovered evidence was in existence before the judgment of divorce was issued and the defendant failed to establish that she could not have discovered it sooner with due diligence (see, Corpuel v Galasso, 240 AD2d 531; McGovern v Getz, 193 AD2d 655; Vierya v Briggs & Stratton Corp., 166 AD2d 645). Joy, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.